        CASE 0:18-cv-03025-JNE-ECW Doc. 241 Filed 07/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Eleanor Ciofoletti, Rocco Ciofoletti, and Larry
Stospal, on behalf of themselves and all others
similarly situated,

              Plaintiffs,

v.                                                         Case No. 18-cv-3025 (JNE/ECW)
                                                           ORDER
Securian Financial Group, Inc., Minnesota Life
Insurance Company, Securian Life Insurance
Company, Shurwest, LLC, and Minnesota Mutual
Companies, Inc.,

              Defendants.


       Plaintiffs’ Motion for Class Certification is currently scheduled for oral argument

on July 29, 2021. The briefing schedule for this motion was established by the Amended

Pretrial Scheduling Order on January 29, 2021. ECF No. 181. The scheduling order,

which was amended by the magistrate judge at Plaintiffs’ unopposed request, established

March 31, 2021 as the deadline for Plaintiffs to file their motion for class certification,

June 30, 2021 as the deadline for Defendants to file any opposition to that motion, and

July 14, 2021 as the deadline for Plaintiffs to reply. Id. at 3. Plaintiffs filed a Motion for

Class Certification on March 31, 2021. Defendants each filed an opposition

memorandum in a timely fashion, at 6:09 PM and 6:11 PM on June 30, 2021.

       Yesterday, on July 14, 2021 at 11:47 PM, Plaintiffs filed a letter requesting to

exceed the word limit in their reply brief. The letter asked for permission to submit a

cumulative total of 19,222 words for their opening and reply memoranda. An hour later,



                                               1
        CASE 0:18-cv-03025-JNE-ECW Doc. 241 Filed 07/15/21 Page 2 of 2




at 12:47 AM on July 15, 2021, Plaintiffs filed a reply brief of 10,885 words. Plaintiffs

certified that their opening and reply memoranda contained “a combined total of 18,917

words.” See ECF No. 237-1.

       Local Rule 7.1(f)(1)(B) requires that, “except with the court’s prior permission,” a

supporting memorandum and a reply memorandum “together must not exceed 12,000

words.” “Requests to enlarge word limits must be made in writing — and permission

must be obtained — before filing a brief exceeding the word limit.” 2009 Advisory

Committee’s Note to LR 7.1 (emphasis in original).

       Plaintiffs’ request to exceed the word limit is denied. If Plaintiffs wish to have the

Court consider a reply memorandum, they may file a memorandum that complies with

Local Rule 7.1(f) by 5:00 PM on Friday, July 16, 2021. Because Plaintiffs used 8,032 of

12,000 permitted words in their opening memorandum, the word limit for a reply

memorandum is 3,968 words.

       IT IS SO ORDERED.

Dated: July 15, 2021
                                                         s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                              2
